IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                     AT JACKSON
                _______________________________________________________

                                               )       C. A. NO. 02A01-9512-CH-00279
LINDA DIANE STAMPS,                            )       Henry County Chancery Court
                                               )       No. 14904
   Plaintiff/Appellee.                         )
                                               )       HON. WALTON WEST,
                                               )       CHANCELLOR
VS.                                            )

STEPHEN RAY STAMPS,
                                               )
                                               )       AFFIRMED
                                                                                 FILED
                                               )
   Defendant/Appellant.                        )       OPINION FILED:              October 3, 1996
                                               )
                                                                                 Cecil Crowson, Jr.
                                                                                 Appellate C ourt Clerk
STEPHEN RAY STAMPS, Pro Se.
______________________________________________________________________________

                          MEMORANDUM OPINION1
______________________________________________________________________________


                                                       FARMER, J.



                Stephen Ray Stamps appeals the judgment of the trial court dismissing his “Petition

for Visitation Rights” for lack of jurisdiction. The parties were divorced in the court below and

Linda Diane Stamps was awarded custody of the parties minor daughter. Mr. Stamps was

incarcerated at that time.



                The petition for visitation rights recites that Mr. Stamps is presently incarcerated and

asks that his daughter be brought to his place of incarceration at least once every six months and that

his father, who resides in Midland, Texas, be awarded visitation with the child for two weeks every

year.



                The trial court’s judgment dismissing the petition recites that the plaintiff, Ms.

Stamps, testified at the hearing and further recites that


        1
          Rule 10 (Court of Appeals). Memorandum Opinion. -- (b) The Court, with the
concurrence of all judges participating in the case, may affirm, reverse or modify the actions of
the trial court by memorandum opinion when a formal opinion would have no precedential value.
When a case is decided by memorandum opinion it shall be designated “MEMORANDUM
OPINION,” shall not be published, and shall not be cited or relied on for any reason in a
subsequent unrelated case.

                                                   1
                       The Court further finds that the plaintiff and the parties’ minor
               child, Gennifer Lynn Stamps, have resided outside the State of
               Tennessee for approximately two years, that they continue to reside
               outside of Tennessee, that Tennessee is no longer the “home state” of
               the parties’ minor child, Jennifer Lynn Stamps, and that this Court no
               longer has jurisdiction to entertain the defendant’s initial “Petition for
               Visitation Rights”.



               “Home state” is defined in T.C.A. § 36-6-202 as follows:



                       (5) “Home state” means the state in which the child
               immediately preceding the time involved lived with such child’s
               parents, a parent or a person acting as parent for at least six (6)
               consecutive months, and in the case of a child less than six (6)
               months old the state in which the child lived from birth with any of
               the persons mentioned. Periods of temporary absence of any of the
               named persons are counted as part of the six (6) months or other
               period;



               The record before us consists only of what is generally referred to as the technical

record and Appellant’s brief. The trial court determined from the evidence presented before it that

mother and child have resided outside the State of Tennessee for approximately two years. Our

review is de novo on the record with a presumption that the trial court’s findings of fact are correct

unless the evidence preponderates otherwise. Rule 13(d) T.R.A.P. However, in the absence of a

transcript or statement of the evidence, it is conclusively presumed that the lower court’s findings

and decree were correct. It is the duty of the party seeking appellate review to prepare and present

the record to be reviewed. Harrison v. Arnold, 558 S.W.2d 831 (Tenn. 1977). The chancellor’s

finding that mother and child have resided outside the State of Tennessee for approximately two

years is a factual determination. Therefore, the judgment entered below dismissing the petition for

lack of jurisdiction is affirmed.



               Appellant presents as an additional issue “[w]hether the trial court should have

notified Mr. Stamps of Mrs. Stamps’ address so that he could file motion in court that did have

jurisdiction?”. We do not view that as the responsibility of the trial court. The record in this matter

is a public record and Mr. Stamps would be entitled to any information along these lines contained

therein. We note that the judgment of divorce recites that Plaintiff, Mrs. Stamps, be ordered to keep


                                                   2
her then attorney, Barton F. Robison, apprised of her current address. The record indicates that Mr.

Robison was no longer representing her at the time of the hearing which resulted in this appeal.



               The judgment of the trial court is affirmed and costs of this cause are taxed to Stephen

Ray Stamps, for which execution may issue if necessary.



                                                      ______________________________
                                                      FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
LILLARD, J. (Concurs)




                                                  3